Citation Nr: 0927418	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to increased rating for traumatic arthritis 
of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left thumb injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 
to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, on behalf of the RO in 
Wilmington, Delaware.  This case was previously before the 
Board in December 2008.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
right knee flexion to no less than 84 degrees, and loss of 5 
degrees of extension; recurrent subluxation and lateral 
instability have not been shown.

2.  Throughout the rating period on appeal, the Veteran's 
left thumb disability has been manifested by complaints of 
pain upon use; the Veteran is unable to oppose the distal 
phalanx of the left thumb to the midpalamar crease, and there 
is a gap of approximately 2 inches between the left thumb pad 
and the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met at 
any time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261, 5262 (2008).


2.  The criteria for a rating in excess of 10 percent for 
residuals of a left thumb injury have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5224 (2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5224, 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in October 2002, March 2006, and 
January 2009 the Veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  The Board notes 
that the January 2009 VCAA notice letter complied with the 
requirements of Vazquez-Flores.  In March 2006 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As VCAA notice was not completed prior to the 
initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  As the case was readjudicated 
thereafter, however, there is no prejudice to the Veteran in 
this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone examinations that have addressed the matter 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the March 2009 VA examination obtained in this case is 
adequate, as it considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  The March 2009 VA examiner made 
specific findings in accordance with 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

I.  Right knee

By rating action in February 1999, service connection for 
right knee disability was established.  The Veteran's right 
knee disability is currently rated as 10 percent disabling.  
His claim for an increased rating for his service-connected 
right knee disability was received in August 2002.

The Veteran's right knee disability has most recently been 
characterized as a meniscal tear of the right knee, with 
arthritis.  On VA examination in January 2003, he complained 
of bilateral knee pain, worse on the right than the left.  At 
the March 2009 VA examination, the Veteran indicated that he 
had pain when going up and down steps, but did not use a 
right knee brace.  He noted that he could walk up to a mile 
but would use a cane when doing so.  He was taking over-the-
counter medications for his right knee pain.  It was noted 
that the Veteran's work history was "unimpaired at this 
present time."

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or 
lateral instability.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

Range of motion testing of the right knee has included the 
following:  January 2003 VA examination findings of right 
knee flexion of 120 degrees, and right knee extension to 0 
degrees; December 2005 VA examination findings of right knee 
flexion of 0 to 84 degrees, and right knee extension to 0 
degrees; and March 2009 VA examination findings of right knee 
flexion to 110 degrees and the right knee lacking 5 degrees 
of extension.

Based on these findings, the criteria are not met for the 
next-higher rating, 20 percent, under Diagnostic Code 5260 or 
5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The March 2009 VA examiner essentially noted that Veteran's 
right knee had no additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination.  While the 
December 2005 VA examiner noted that the Veteran's right knee 
would have some decrease in range of motion due to pain with 
repetitive use, the December 2005 examiner also noted that 
the Veteran had motor strength testing of 5/5 in the right 
lower extremity, and indicated that there was no atrophy.  
Therefore, even considering additional functional limitation 
due to pain, the competent findings do not indicate a 
disability picture comparable to having right knee flexion 
limited to 30 degrees or right knee extension limited to 15 
degrees, as is necessary in order to achieve the next-higher 
20 percent evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of right knee flexion or extension to a compensable degree at 
any time during the rating period on appeal.  Based on the 
above findings, separate evaluations pursuant to VAOPGCPREC 
9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the right knee has not 
been shown at any time during the rating period on appeal.  
In fact, the December 2005 indicated that there was no 
ligamentous laxity, and the March 2009 VA examiner 
specifically stated that there was no instability of the 
right knee.  As such, consideration under Diagnostic Code 
5257 is not for application, and a separate rating for 
instability (as requested by the Veteran's representative) is 
not for application.  VAOPGCPREC 23-97.

While the Veteran appeared to make complaints of right knee 
locking at the December 2005 VA examination, such has not 
been shown by the objective findings of record, and the 
Veteran denied problems with right knee locking at the March 
2009 VA examination.  As frequent locking of the right knee 
with effusion into the knee joint has not been shown, a 20 
percent evaluation under Diagnostic Code 5258 is not for 
application.  Similarly, as the evidence fails to demonstrate 
malunion of the right tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for right 
knee disability throughout the applicable rating period on 
appeal.


II.  Left thumb

By rating action in January 1998, service connection for 
residuals of a left thumb injury was established.  The 
Veteran's left thumb disability is currently rated as 10 
percent disabling.  His claim for an increased rating for his 
service-connected left thumb disability was received on 
August 23, 2002.  Records indicate that the Veteran is left 
hand dominant.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.

The Veteran's left thumb disability has been rated under 
Diagnostic Code 5224.  Diagnostic Code 5224 (under the 
criteria effective both prior to and after August 26, 2002) 
provides a 10 percent disability rating for favorable 
ankylosis of the thumb of either hand, and provides a 20 
percent disability rating for unfavorable ankylosis of the 
thumb of either hand.  Ankylosis is the "[s]stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

A 10 percent rating is warranted under Diagnostic Code 5228, 
if there is limitation of motion with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating is warranted if there is limitation of 
motion with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

On VA examination in January 2003, the Veteran complained of 
left thumb pain upon lifting or use of the thumb.  Abduction 
and adduction of the left thumb was normal.  The diagnosis 
was soft tissue injury, left thumb.

On VA examination in March 2009, the Veteran complained of 
left thumb pain that would increase when writing.  He 
indicated that he did not use a brace for his left thumb.  
Physical examination demonstrated swelling of the base of the 
left thumb.  The Veteran was unable to oppose the distal 
phalanx of the thumb to the midpalmar crease, with a gap of 
approximately 2 inches.  Hand grip strength was reduced to 
4/5 on the left side.  The impression was chronic sprain to 
the left thumb with arthritis.  The examiner indicated that 
there was no significant history of left thumb flare-ups, and 
it was noted that the Veteran could handle a paper clip, 
eating utensils, and was able to button buttons.

Based on a review of the medical evidence, the Board finds an 
increased rating for the Veteran's left thumb disability is 
not warranted.  The evidence does not show that the Veteran 
has ankylosis in his left thumb, or that he has limitation of 
motion with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Rather, the evidence shows that, though 
the Veteran experiences pain in his left thumb with certain 
activities, he nevertheless maintains significant range of 
motion and strength in his left thumb.

The Board has also accounted for additional functional 
limitation due to factors such as pain and weakness.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Veteran has clearly 
complained of left thumb pain and weakness upon use.  The 
March 2009 VA examination, however, while noting some 
decreased grip strength, indicated that the Veteran had left 
hand grip strength of 4/5.  Further, it was noted that the 
Veteran was able accomplish many functions involving his left 
thumb, such as grasping a small object (paper clip) as well 
as being able to button buttons.  In short, a rating in 
excess of 10 percent in not warranted on this basis.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his right knee 
and left thumb.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent ratings he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, --- F.3d ----, 2008 WL 7135 (C.A. Fed. 
2009).  The Board finds that the Veteran's right knee and 
left thumb disabilities are not so unusual or exceptional in 
nature as to render his schedular ratings inadequate.  The 
Veteran's disabilities on appeal have been evaluated under 
the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by 
those disabilities.  The evidence does not reflect that the 
Veteran's right knee or left thumb disability have caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that the March 2009 VA examiner noted that 
the Veteran's work history was unimpaired at the present.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied.

A rating in excess of 10 percent for residuals of a left 
thumb injury is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


